Case 5:20-cv-01724-DMG-SHK Document 1 Filed 08/25/20 Page 1 of 10 Page ID #:1


  1   LAW OFFICES OF BRANDON A. BLOCK
      A PROFESSIONAL CORPORATION
  2   BRANDON A. BLOCK (Cal. Bar No. 215888)
      brandon@bblocklaw.com
  3   9440 Santa Monica Blvd., Ste. 301
      Beverly Hills, California 90210
  4   Telephone: 310.887.1440
      Facsimile: 310.496.1420
  5
      Attorneys for Plaintiff
  6   AMBER PARINAS
  7
  8                             UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
10
      AMBER PARINAS,                              Case No. 5:20-cv-1724
11
                   Plaintiff,                     COMPLAINT FOR:
12
            vs.                                   (1) VIOLATIONS OF THE EQUAL
13                                                    CREDIT OPPORTUNITY ACT;
      NACHO’S AUTO SALES, an entity               (2) VIOLATIONS OF
14    of unknown origin; and DOES 1                   CALIFORNIA’S REES-
      through 10, inclusive,                          LEVERING AUTOMOBILE
15                                                    SALES FINANCE ACT;
                   Defendants.                    (3) VIOLATIONS OF
16                                                    CALIFORNIA’S ROSENTHAL
                                                      FAIR DEBT COLLECTION
17                                                    PRACTICES ACT;
                                                  (4) CONVERSION; AND
18                                                (5) FRAUD
19                                                JURY TRIAL DEMANDED
20
21                                      COMPLAINT
22          Plaintiff Amber Parinas alleges against defendants Nacho’s Auto Sales and
23    Does 1 through 10, inclusive, as follows:
24                                JURISDICTION AND VENUE
25          1.     The Court has jurisdiction of this action pursuant to 28 U.S.C. § 1331
26    and 15 U.S.C. § 1691e(f), and supplemental jurisdiction of the state law claims
27    alleged herein pursuant to 28 U.S.C. § 1367.
28
                                              1
                                          COMPLAINT
Case 5:20-cv-01724-DMG-SHK Document 1 Filed 08/25/20 Page 2 of 10 Page ID #:2


  1          2.     Venue is proper in the Central District in that, among other things, a
  2   substantial part of the events or omissions giving rise to plaintiff’s claims occurred
  3   in this District.
  4                                          PARTIES
  5          3.     Plaintiff is an individual over the age of 18, a resident of Riverside
  6   County and a citizen of California.
  7          4.     Defendant Nacho’s Auto Sales is an entity of unknown origin with its
  8   principal place of business in Indio, California. Nacho’s Auto Sales is a car
  9   dealership which, in connection with the purchase of automobiles, regularly extends,
10    renews or continues credit; regularly arranges for the extension, renewal or
11    continuation of credit to consumers; and/or participates in decisions to extend, renew
12    or continue credit.
13           5.     Plaintiff does not know the true names, identities, and capacities of
14    Does 1 through 10, inclusive, and therefore sues those defendants by fictitious
15    names. Plaintiff will amend this Complaint to allege the true names, identities and
16    capacities of the Doe defendants when plaintiff discovers such information.
17           6.     At all times mentioned herein, defendants were agents and/or
18    employees of each other and were acting within the course and scope of such agency
19    or employment. Defendants are jointly and severally liable to plaintiff.
20                                    OPERATIVE FACTS
21           7.     Plaintiff purchased a motor vehicle for personal, family or household
22    purposes from Nacho’s Auto Sales pursuant to a conditional sale contract
23    (“Contract”), as defined and regulated by the Rees-Levering Automobile Sales
24    Finance Act, Civ. Code §§ 2981, et seq. (“RLA”). A copy of the Contract is attached
25    hereto as Exhibit 1.
26           8.     To finance the purchase of her vehicle, plaintiff applied for an
27    extension of credit from Nacho’s Auto Sales or a finance company selected by
28    Nacho’s Auto Sales, to which Nacho’s Auto Sales would assign the Contract.
                                                2
                                            COMPLAINT
Case 5:20-cv-01724-DMG-SHK Document 1 Filed 08/25/20 Page 3 of 10 Page ID #:3


  1         9.     Most of plaintiff’s downpayment under the Contract was deferred.
  2   However, in violation of the RLA, the Contract stated that plaintiff’s downpayment
  3   consisted of $4,000 in cash, and that the deferred downpayment was “N/A”.
  4         10.    Additionally, Nacho’s Auto Sales – led by its owner, Luis “Nacho”
  5   Bustillos – wrongfully repossessed plaintiff’s vehicle in breach of the peace, through
  6   the use of trickery and deception.
  7         11.    On or about April 17, 2020, Nacho’s Auto Sales’s employee Eloisa
  8   Valerio contacted plaintiff by telephone and told her she needed to come to Nacho’s
  9   Auto Sales to make the first payment of $202 to her finance company, Westlake
10    Financial Services (“WFS”). Unbeknownst to plaintiff, Valerio was lying, and
11    Nacho’s Auto Sales, at all times, intended to repossess the vehicle. Plaintiff is
12    informed and believes that Valerio lied to plaintiff at Bustillos’s direction.
13          12.    When plaintiff arrived at Nacho’s Auto Sales on April 17, 2020 to
14    make the payment to WFS, Bustillos told plaintiff that he needed to get something
15    from plaintiff’s vehicle. Bustillos was lying. After plaintiff turned over the keys,
16    Bustillos took possession of the vehicle and told plaintiff he was repossessing it.
17    Since then, Nacho’s Auto Sales has wrongfully retained possession of plaintiff’s
18    vehicle and all of plaintiff’s payments made towards the purchase of the vehicle.
19          13.    Nacho’s Auto Sales never sent plaintiff a written notice stating that the
20    credit she had sought had been denied, refused or revoked, or the specific reasons
21    that the adverse credit action had been taken.
22      FIRST CLAIM FOR RELIEF – VIOLATIONS OF THE EQUAL CREDIT
23                                   OPPORTUNITY ACT
24                                  (Against All Defendants)
25          14.    Plaintiff realleges and incorporates herein by reference the allegations
26    of all paragraphs above.
27          15.    The Equal Credit Opportunity Act, 15 U.S.C. §§ 1691, et seq., requires
28    creditors to furnish written notice of the specific reasons why an adverse action is
                                                3
                                            COMPLAINT
Case 5:20-cv-01724-DMG-SHK Document 1 Filed 08/25/20 Page 4 of 10 Page ID #:4


  1   taken against a consumer regarding his or her credit. 15 U.S.C. §§ 1691(d)(2) and
  2   (3).
  3          16.    Plaintiff is an “applicant” under 15 U.S.C. § 1691a(a), and defendants
  4   are “creditors” under 15 U.S.C. § 1691a(e).
  5          17.    Defendants attempted to arrange credit for plaintiff for the purchase of
  6   a vehicle, and plaintiff was denied credit with respect to the transaction for which
  7   defendants attempted to arrange financing.
  8          18.    Defendants violated 15 U.S.C. § 1691(d) by failing to send plaintiff a
  9   written notice of adverse credit action within 30 days of her credit application,
10    containing a statement of the specific reasons for the adverse action.
11           19.    As a proximate result of defendants’ conduct, plaintiff has suffered
12    damages in an amount to be determined according to proof.
13           20.    Plaintiff is entitled to recover her actual damages pursuant to 15 U.S.C.
14    § 1691e(a).
15           21.    Plaintiff is entitled to recover punitive damages up to $10,000 pursuant
16    to 15 U.S.C. § 1691e(b).
17           22.    Plaintiff is entitled to an award of her attorney’s fees and costs incurred
18    in the investigation, filing and prosecution of this action pursuant to 15 U.S.C.
19    § 1691e(d).
20            SECOND CLAIM FOR RELIEF – VIOLATIONS OF THE RLA
21                                   (Against All Defendants)
22           23.    Plaintiff realleges and incorporates herein by reference the allegations
23    of all paragraphs above.
24           24.    Defendants willfully violated the RLA because the Contract failed to
25    properly itemize the sources of the downpayment thereunder. See Cal. Civ. Code
26    § 2982(a)(6).
27           25.    As a direct and proximate result of defendants’ violations of the RLA,
28    plaintiff has suffered actual damages in an amount subject to proof.
                                                4
                                            COMPLAINT
Case 5:20-cv-01724-DMG-SHK Document 1 Filed 08/25/20 Page 5 of 10 Page ID #:5


  1         26.      Plaintiff is entitled to rescission of the Contract and a return of all
  2   payments made thereunder, and recovery of her attorney’s fees, costs and expenses
  3   incurred in the investigation, filing and prosecution of this proceeding.
  4         WHEREFORE, plaintiff prays for relief as set forth below.
  5   THIRD CLAIM FOR RELIEF – VIOLATIONS OF THE ROSENTHAL FAIR
  6                         DEBT COLLECTION PRACTICES ACT
  7                                   (Against All Defendants)
  8         27.      Plaintiff realleges and incorporates herein by reference the allegations
  9   of all paragraphs above.
10          28.      The California Legislature has found that “unfair or deceptive debt
11    collection practices undermine the public confidence which is essential to the
12    continued functioning of the banking and credit system and sound extensions of
13    credit to consumers.” Cal. Civ. Code § 1788.1(a)(2). The Legislature thus enacted
14    the Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code §§ 1788, et seq.
15    (“Rosenthal Act”), to ensure the integrity of our banking and credit industry. Id.
16    § 1788.1(b).
17          29.      Plaintiff is a “debtor” within the meaning of Civil Code § 1788.2(h),
18    and defendants at all times relevant herein were “debt collectors” within the
19    meaning of Civil Code § 1788.2(c).
20          30.      Defendants violated Civil Code § 1788.10(a) by using criminal means
21    to cause harm to the property of claimant. Defendants committed a misdemeanor, as
22    set forth at Civil Code § 2983.6, when they willfully the RLA, at California Civil
23    Code § 2982(a)(6).
24          31.      Civil Code § 1788.17 provides that debt collectors subject to the
25    Rosenthal Act collecting or attempting to collect a consumer debt must comply with
26    the provisions of 15 U.S.C. §§ 1692b to 1692j, inclusive, of the Fair Debt Collection
27    Practices Act, 15 U.S.C. §§ 1692, et seq. (“FDCPA”). Section 1788.17 further
28
                                                  5
                                              COMPLAINT
Case 5:20-cv-01724-DMG-SHK Document 1 Filed 08/25/20 Page 6 of 10 Page ID #:6


  1   provides that debt collectors subject to the Rosenthal Act are subject to the remedies
  2   in § 1692k of the FDCPA.
  3         32.    Defendants violated the provisions of 15 U.S.C. § 1692e by using false,
  4   deceptive or misleading representations or means in connection with the collection
  5   of any debt. By violating the provisions of § 1692e, defendants violated the
  6   Rosenthal Act, at Civil Code § 1788.17, and plaintiff is entitled to the remedies set
  7   forth in 15 U.S.C. § 1692k.
  8         33.    Defendants violated the provisions of 15 U.S.C. § 1692e(5) by
  9   threatening to take any action that cannot legally be taken or that is not intended to
10    be taken. By violating the provisions of § 1692e(5), defendants violated the
11    Rosenthal Act, at Civil Code § 1788.17, and plaintiff is entitled to the remedies set
12    forth in 15 U.S.C. § 1692k.
13          34.    Defendants violated the provisions of 15 U.S.C. § 1692e(10) by using
14    false representations or deceptive means to collect or attempt to collect any debt. By
15    violating the provisions of § 1692e(10), defendants violated the Rosenthal Act, at
16    Civil Code § 1788.17, and plaintiff is entitled to the remedies set forth in 15 U.S.C.
17    § 1692k.
18          35.    Defendants violated the provisions of 15 U.S.C. § 1692f by using unfair
19    or unconscionable means to collect an alleged debt, when defendants breached the
20    peace to repossess plaintiff’s vehicle. By violating the provisions of § 1692f,
21    defendants violated the Rosenthal Act, at Civil Code § 1788.17, and plaintiff is
22    entitled to the remedies set forth in 15 U.S.C. § 1692k.
23          36.    Defendants violated 15 U.S.C. § 1692f(6) of the FDCPA by taking
24    nonjudicial action to effect dispossession or disablement of property when there was
25    no present right to possession of the property claimed as collateral through an
26    enforceable security interest. Defendants did not have a present right to possession
27    of plaintiff’s vehicle because defendants did not have the right to cancel the Contract
28    and take possession of the vehicle on April 17, 2020, and defendants completed the
                                               6
                                           COMPLAINT
Case 5:20-cv-01724-DMG-SHK Document 1 Filed 08/25/20 Page 7 of 10 Page ID #:7


  1   repossession of plaintiff’s vehicle in breach of the peace, through the use of trickery
  2   and deception. By violating the provisions of 15 U.S.C. § 1692f(6)(A), defendants
  3   violated the Rosenthal Act, at Civil Code § 1788.17, and plaintiff is entitled to the
  4   remedies set forth in 15 U.S.C. § 1692k.
  5         37.    As a proximate result of defendants’ violations of the Rosenthal Act,
  6   plaintiff has been damaged in amounts that are subject to proof.
  7         38.    Plaintiff is entitled to recover her actual damages pursuant to Civil
  8   Code § 1788.17, incorporating by reference 15 U.S.C. § 1692k(a)(1), or in the
  9   alternative, Civil Code § 1788.30(a).
10          39.    Defendants’ violations of the Rosenthal Act were willful and knowing.
11    plaintiff is entitled to recover the maximum amount of statutory damages pursuant to
12    Civil Code § 1788.17, incorporating by reference 15 U.S.C. § 1692k(a)(2)(A), or in
13    the alternative, Civil Code § 1788.30(b).
14          40.    Plaintiff is entitled to recover her attorney’s fees and costs pursuant to
15    Civil Code § 1788.17, incorporating by reference 15 U.S.C. § 1692k(a)(3), or in the
16    alternative, Civil Code § 1788.30(c).
17          WHEREFORE, plaintiff prays for relief as set forth below.
18                   FOURTH CLAIM FOR RELIEF – CONVERSION
19                                  (Against All Defendants)
20          41.    Plaintiff realleges and incorporates herein by reference the allegations
21    of all paragraphs above.
22          42.    At the time of defendants’ repossession of plaintiff’s vehicle, plaintiff
23    was entitled to possession of the vehicle. Defendants were not entitled to possession
24    of the vehicle. Defendants knowingly and intentionally have wrongfully deprived
25    plaintiff of possession of her vehicle, as alleged herein.
26          43.    As a proximate result of defendants’ conduct, plaintiff has suffered
27    damages in an amount to be determined according to proof.
28          44.    Defendants acted with malice, oppression, and/or fraud towards
                                                7
                                            COMPLAINT
Case 5:20-cv-01724-DMG-SHK Document 1 Filed 08/25/20 Page 8 of 10 Page ID #:8


  1   plaintiff, within the meaning of Civil Code § 3294, thereby entitling her to an award
  2   of punitive damages. Defendants’ corporate officers, directors, or managing agents
  3   are personally guilty of oppression, fraud or malice, had advance knowledge of the
  4   unfitness of the employees who acted towards plaintiff with malice, oppression, or
  5   fraud, employed such employees with conscious disregard for the rights or safety of
  6   others, and/or themselves authorized or ratified the wrongful conduct or knowingly
  7   accepted and retained the benefits of the wrongdoing.
  8         WHEREFORE, plaintiff prays for relief as set forth below.
  9                        FIFTH CLAIM FOR RELIEF – FRAUD
10                                  (Against All Defendants)
11          45.    Plaintiff realleges and incorporates herein by reference each and every
12    paragraph set forth above.
13          46.    On or about April 17, 2020, defendants falsely and fraudulently
14    represented to plaintiff that she needed to come into Nacho’s Auto Sales to make the
15    first payment of $202 to her finance company, WFS.
16          47.    Defendants’ representations were false. In truth, defendants intended to
17    keep possession of plaintiff’s vehicle when she brought it to Nacho’s Auto Sales.
18          48.    Defendants knew their representations were false when they made
19    them, and defendants made the representations with the intent to defraud and
20    deceive plaintiff, and to induce plaintiff to bring her vehicle to Nacho’s Auto Sales,
21    so defendants could keep possession of plaintiff’s vehicle.
22          49.    When defendants made the representations, plaintiff was ignorant of the
23    falsity of defendants’ representations.
24          50.    In reliance on defendants’ representations, plaintiff brought her vehicle
25    to Nacho’s Auto Sales on April 17, 2020, at which time defendants wrongfully
26    repossessed plaintiff’s vehicle. If plaintiff had known defendants’ actual intent to
27    keep possession of her vehicle, plaintiff would not have brought her vehicle to
28    Nacho’s Auto Sales. Plaintiff’s reliance on defendants’ representations was justified
                                               8
                                           COMPLAINT
Case 5:20-cv-01724-DMG-SHK Document 1 Filed 08/25/20 Page 9 of 10 Page ID #:9


  1   because plaintiff honestly believed she had to go to Nacho’s Auto Sales to make the
  2   payment to WFS.
  3         51.    As a proximate result of defendants’ conduct, plaintiff has suffered
  4   damages in an amount to be determined according to proof.
  5         52.    Defendants acted with malice, oppression, and/or fraud towards
  6   plaintiff, within the meaning of Civil Code § 3294, thereby entitling her to an award
  7   of punitive damages. Defendants’ corporate officers, directors, or managing agents
  8   are personally guilty of oppression, fraud or malice, had advance knowledge of the
  9   unfitness of the employees who acted towards plaintiff with malice, oppression, or
10    fraud, employed such employees with conscious disregard for the rights or safety of
11    others, and/or themselves authorized or ratified the wrongful conduct or knowingly
12    accepted and retained the benefits of the wrongdoing.
13          WHEREFORE, plaintiff prays for relief as set forth below.
14                                  PRAYER FOR RELIEF
15          WHEREFORE, plaintiff respectfully prays for relief as follows:
16          1.     For rescission of the Contract;
17          2.     For a return of all monies paid by plaintiff under the Contract;
18          3.     For actual damages;
19          4.     For statutory damages;
20          5.     For punitive damages;
21          6.     For pre-judgment interest to the extent permitted by law;
22          7.     For an award of plaintiff’s attorney’s fees, costs and expenses incurred
23    in the investigation, filing and prosecution of this action under any applicable
24    provision of law or contract; and
25          8.     For such other and further relief as the Court may deem just and proper.
26    ///
27    ///
28    ///
                                                9
                                            COMPLAINT
Case 5:20-cv-01724-DMG-SHK Document 1 Filed 08/25/20 Page 10 of 10 Page ID #:10


   1                            DEMAND FOR JURY TRIAL
   2        Plaintiff hereby demands a trial by jury under the United States Constitution.
   3   Dated: August 25, 2020               LAW OFFICES OF BRANDON A. BLOCK
   4                                        A PROFESSIONAL CORPORATION
   5                                        /s/ Brandon A. Block
   6                                        Brandon A. Block
   7                                        Attorneys for Plaintiff
   8                                        AMBER PARINAS

   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             10
                                          COMPLAINT
